Exhibit 10.2

WABCO HOLDINGS INC.

2009 OMNIBUS INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES

Dated as of XXX

WABCO HOLDINGS INC., a Delaware corporation (“Grantor”), hereby grants to XXX
(“Participant”), an employee of the Grantor or one of its Subsidiaries, the
option to purchase, at the exercise price set forth below, a total of XXX shares
of Common Stock (the “Option”), pursuant to and subject to the terms and
conditions set forth in the Grantor’s 2009 Omnibus Incentive Plan (the “Plan”)
and to such further terms and conditions as are set forth below in this Stock
Option Grant Agreement (the “Agreement”), including the Appendix (as described
in Section 8 below). Unless otherwise defined herein, the terms defined in the
Plan shall have the same meanings in this Agreement.

1. Exercise Price. The exercise price applicable to the shares of Common Stock
that may be purchased by Participant pursuant to the Option is US$XXX per share,
representing the Fair Market Value (as defined in the Plan) of the Common Stock
on the date hereof.

2. Non-Qualified Stock Option. The Option is granted as a “non-qualified stock
option,” within the meaning of the Code.

3. Vesting. Participant’s right to purchase shares subject to the Option shall
vest in three equal installments on each of the first three anniversaries of the
date of grant, unless otherwise cancelled pursuant to Section 6 of the Plan or
Section 15 of this Agreement.

If Participant’s employment with the Grantor or one of its Subsidiaries
terminates due to actual retirement upon satisfying the eligibility requirements
for retirement under the retirement provisions of local law in Participant’s
country (“Retirement”), the right to purchase shares subject to the Option shall
continue to vest in accordance with the schedule set forth in the first sentence
of this Section 3 and the vested Option shall be exercisable at any time prior
to three years following the termination of employment or the expiration term of
the Option, whichever period is shorter, notwithstanding such termination of
employment. If there are no applicable retirement provisions under local law in
Participant’s country, then Retirement shall be determined in accordance with
the policies established by the Committee from time to time.

4. Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Grantor, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Grantor
at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Grantor;

(d) Participant is voluntarily participating in the Plan;

(e) the Option and any shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Grantor or any Subsidiary, and which is
outside the scope of Participant’s employment or service contract, if any;



--------------------------------------------------------------------------------

(f) the Option and any shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way, to past services for the
Grantor or any Subsidiary;

(g) in the event that Participant is not an Employee of the Grantor, the Option
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Grantor; and,
furthermore, the Option and Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with any
Subsidiary;

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; if the underlying shares do not increase in
value, the Option will have no value;

(i) if Participant exercises the Option and acquires shares of Common Stock, the
value of such shares may increase or decrease in value, even below the exercise
price;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s employment
by the Grantor or any Subsidiary (for any reason whatsoever and whether or not
in breach of local labor laws) and, in consideration of the grant of the Option
to which Participant is otherwise not entitled, Participant agrees never to
institute any claim against the Grantor or any Subsidiary, waives the ability,
if any, to bring any such claim and releases the Grantor and any Subsidiary from
any such claim; if notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Participant
will be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;

(k) the Grantor is not providing any tax, legal or financial advice, nor is the
Grantor making any recommendations regarding participation in the Plan; and

(l) Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.

5. Responsibility for Taxes. Regardless of any action the Grantor and/or
Participant’s employer (the “Employer”) take with respect to any or all income
tax (including U.S. federal, state and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Grantor or the Employer. Participant further
acknowledges that the Grantor and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting and exercise of the
Option, the delivery of shares of Common Stock, the subsequent sale of any
shares of Common Stock acquired at exercise and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Participant’s
liability for Tax-Related Items. Further, if Participant has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, Participant acknowledges that the
Grantor and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

2



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable,
Participant shall pay or make arrangements satisfactory to the Grantor and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Grantor and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

•  

withholding from Participant’s wages or other cash compensation otherwise
payable to Participant by the Grantor and/or the Employer; and/or

 

•  

withholding from the proceeds of the sale of shares of Common Stock acquired
upon exercise of the Option, either through a voluntary sale or through a
mandatory sale arranged by the Grantor (on Participant’s behalf pursuant to this
authorization; and/or

 

•  

withholding in shares of Common Stock to be issued upon exercise of the Option.

To avoid negative accounting treatment, the Grantor may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
Participant will be deemed to have been issued the full number of shares of
Common Stock subject to the exercised portion of the Option, notwithstanding
that a number of the shares of Common Stock are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of Participant’s
participation in the Plan.

Finally, Participant shall pay to the Grantor or the Employer any amount of
Tax-Related Items that the Grantor or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Grantor may refuse to
honor the exercise of the Option or refuse to deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if Participant fails to
comply with his or her obligations in connection with the Tax-Related Items.

6. Data Privacy. PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF HIS OR HER
PERSONAL DATA AS DESCRIBED IN THIS AGREEMENT AND ANY OTHER OPTION GRANT
MATERIALS BY AND AMONG, AS APPLICABLE, THE EMPLOYER, THE GRANTOR AND ITS
SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND
MANAGING HIS OR HER PARTICIPATION IN THE PLAN.

PARTICIPANT UNDERSTANDS THAT THE GRANTOR AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT HIM OR HER, INCLUDING, BUT NOT LIMITED TO, HIS OR HER NAME,
HOME ADDRESS AND TELEPHONE NUMBER, WORK LOCATION AND PHONE NUMBER, DATE OF
BIRTH, SOCIAL INSURANCE OR OTHER IDENTIFICATION NUMBER, SALARY, HIRE DATE, JOB
TITLE, HOME COUNTRY, ANY SHARES OF STOCK HELD IN THE GRANTOR, DETAILS OF ALL
OPTIONS OR ANY OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELLED,
EXERCISED, VESTED, UNVESTED OR OUTSTANDING IN PARTICIPANT’S FAVOR, FOR THE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“PERSONAL DATA”).

PARTICIPANT UNDERSTANDS THAT PERSONAL DATA MAY BE TRANSFERRED TO ANY THIRD
PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE
PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN PARTICIPANT’S COUNTRY OR
ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY (E.G., THE UNITED STATES) MAY HAVE
DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN PARTICIPANT’S COUNTRY.
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND
ADDRESSES OF ANY POTENTIAL RECIPIENTS OF PERSONAL DATA BY CONTACTING HIS OR HER
LOCAL HUMAN RESOURCES REPRESENTATIVE. PARTICIPANT AUTHORIZES THE GRANTOR AND ANY
OTHER RECIPIENTS WHICH MAY ASSIST THE GRANTOR (PRESENTLY OR IN THE FUTURE) WITH
IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN TO RECEIVE, POSSESS, USE,
RETAIN AND TRANSFER PERSONAL DATA, IN ELECTRONIC OR OTHER FORM, FOR THE SOLE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING HIS OR HER PARTICIPATION IN
THE PLAN, INCLUDING

 

3



--------------------------------------------------------------------------------

ANY REQUISITE TRANSFER OF SUCH PERSONAL DATA AS MAY BE REQUIRED TO A BROKER OR
OTHER THIRD PARTY WITH WHOM PARTICIPANT MAY ELECT TO DEPOSIT ANY SHARES OF
COMMON STOCK ACQUIRED UPON EXERCISE OF THE OPTION. PARTICIPANT UNDERSTANDS THAT
PERSONAL DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER
AND MANAGE HIS OR HER PARTICIPATION IN THE PLAN. PARTICIPANT UNDERSTANDS THAT HE
OR SHE MAY, AT ANY TIME, VIEW PERSONAL DATA, REQUEST ADDITIONAL INFORMATION
ABOUT THE STORAGE AND PROCESSING OF PERSONAL DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO PERSONAL DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY
CASE WITHOUT COST, BY CONTACTING IN WRITING HIS OR HER LOCAL HUMAN RESOURCES
REPRESENTATIVE. PARTICIPANT UNDERSTANDS, HOWEVER, THAT REFUSING OR WITHDRAWING
HIS OR HER CONSENT MAY AFFECT HIS OR HER ABILITY TO PARTICIPATE IN THE PLAN. FOR
MORE INFORMATION ON THE CONSEQUENCES OF PARTICIPANT’S REFUSAL TO CONSENT OR
WITHDRAWAL OF CONSENT, PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY CONTACT HIS OR
HER LOCAL HUMAN RESOURCES REPRESENTATIVE.

7. Electronic Delivery and Participation. The Grantor may, in its sole
discretion, decide to deliver any documents related to the Option and
participation in the Plan by electronic means or request Participant’s consent
to participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Grantor or a third party designated by the Grantor.

8. Appendix. Notwithstanding any provisions in this Agreement, the Option and
any shares of Common Stock subject to the Option shall be subject to any special
terms and conditions for Participant’s country set forth in the Appendix.
Moreover, if Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Grantor determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.

9. Imposition of Other Requirements. The Grantor reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any shares of Common Stock subject to the Option, to the extent the Grantor
determines it is necessary or advisable in order to comply with applicable law
or facilitate the administration of the Plan.

10. Triggering Conduct / Forfeiture of Option.

(a) As used in this Section 10, “Triggering Conduct” shall include the
following:

 

•  

disclosing any confidential information, trade secrets or other business
sensitive information or material concerning the Grantor (which, for purposes of
this Section 10 only, shall include any and all Subsidiaries);

 

•  

directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
person who was or is an employee, representative, officer or director of the
Grantor at any time within one year prior to Participant’s Retirement;

 

•  

any action by Participant and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Grantor and any of its customers, potential customers,
vendors and/or suppliers that were known to Participant;

 

•  

breaching any provision of any employment or severance agreement with the
Grantor;

 

•  

accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by the
Grantor (a “Competitor”), including, but not limited to, employment or another
business relationship with any Competitor if Participant has been introduced to
trade secrets, confidential information or

 

4



--------------------------------------------------------------------------------

 

business sensitive information during Participant’s employment with the Grantor
and such information would aid the Competitor because the threat of disclosure
of such information is so great that, for purposes of this Agreement, it must be
assumed that such disclosure would occur.

(b) If Participant engages in Triggering Conduct during the twelve months period
following his or her Retirement, then:

 

•  

the Option (or any part thereof that has not been exercised) shall immediately
and automatically terminate, be forfeited, and shall cease to be exercisable at
any time; and

 

•  

Participant shall, within thirty (30) days following written notice from the
Grantor, pay the Grantor an amount equal to the option gain realized or obtained
by Participant upon the exercise of such Option, measured at the date of
exercise (i.e., the difference between the market value of the shares of Common
Stock underlying the Option on the exercise date and the exercise price paid for
such shares, less any Tax-Related Items withheld from or paid by Participant in
connection with the exercise of such Option), with respect to any portion of the
Option that has already been exercised at any time within the twelve months
period prior to the Triggering Conduct. Participant may be released from
Participant’s obligations under this Section 10 if and only if the Committee (or
its duly appointed designee) determines, in writing and in its sole discretion,
that such action is in the best interests of the Grantor. Nothing in this
Section 10 constitutes a so-called “noncompete” covenant. This Section 10 does,
however, provide for the forfeiture or repayment of the benefits granted by this
Agreement under certain circumstances, including, but not limited to,
Participant’s acceptance of employment with a Competitor. Participant agrees to
provide the Grantor with at least 10 days written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a Competitor, and further agrees to inform any such new
employer, before accepting employment, of the terms of this Section 10 and
Participant’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Participant may be a party; provided, however, that to
the extent that any provisions contained in any other agreement are inconsistent
in any manner with the restrictions and covenants of Participant contained in
this Agreement, the provisions of this Agreement shall take precedence with
respect to the Option and such other inconsistent provisions shall be null and
void with respect to the Option and any benefits thereunder. Participant
acknowledges and agrees that the restrictions contained in this Agreement are
being made for the benefit of the Grantor in consideration of Participant’s
receipt of the Option and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Participant
further acknowledges that the receipt of the Option and the execution of this
Agreement are voluntary actions on the part of Participant and that the Grantor
is unwilling to provide the Option to Participant without including the
restrictions and covenants of Participant contained in this Agreement. Further,
the parties agree and acknowledge that the provisions contained in this
Section 10 are ancillary to, or part of, an otherwise enforceable agreement at
the time the agreement is made.

11. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

12. Choice of Law. All disputes arising under or growing out of the Option or
the provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, United States of America, as
provided in the Plan, without regard to such state’s conflict of laws rules.

 

5



--------------------------------------------------------------------------------

13. Requirements of Law. This grant is subject to, and limited by, all
applicable laws and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.

14. No Compensation Deferrals. This Option is intended to be exempt from, and
not provide for deferral of compensation that would be subject to, Section 409A
of the Code. Notwithstanding anything to the contrary in this Agreement and
without limiting this Section 14, the Grantor may adopt such amendments to the
Plan or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, including any amendments or actions that would result in a reduction to
the benefit payable under this Agreement, in each case, without the consent of
Participant, that the Grantor determines are reasonable, necessary or
appropriate to comply with Code Section 409A and the related U.S. Department of
Treasury guidance. In that light, the Grantor makes no representation or
covenant to ensure that the payments under this Agreement are exempt from or
compliant with Code Section 409A and shall have no liability to Participant or
any other party if a payment under this Agreement that is intended to be exempt
from, or compliant with, Code Section 409A of the Code is not so exempt or
compliant or for any action taken by the Grantor with respect thereto.

15. Acceptance. This grant is subject to acceptance, within ninety (90) days of
its receipt, by return to Grantor’s Chief Human Resources Officer of a signed
copy of this Agreement. Failure to accept the grant within ninety (90) days of
its receipt shall result in the cancellation of the Option.

IN WITNESS WHEREOF, the duly authorized officers of the Grantor named below have
hereunto subscribed as of the day and year first above written.

WABCO HOLDINGS INC.

 

Attest:          By:   

 

      Jacques Esculier       Chairman and Chief Executive Officer

 

 

Alfred Farha Chief Legal Officer & Secretary

By signing this Agreement, Participant acknowledges that he or she accepts the
Option granted hereunder, is familiar with the terms and conditions of this
Agreement and the Plan, and agrees to be bound by said terms and conditions.

 

 

(Date)

 

(Participant’s Name and Signature)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

6